Exhibit 10.9
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 29, 2010, by
and among Seaospa, Inc., a Nevada corporation (the “Company”), and each of the
undersigned (individually a “Holder” and collectively, the “Holders”).
 
WHEREAS:
 
A.           In connection with a Share Exchange Agreement by and among the
parties hereto of even date herewith (the “Exchange Agreement”), the holders of
outstanding equity securities of Thwapr, Inc., a Delaware corporation
(“Thwapr”), shall acquire approximately 90% of the issued and outstanding common
stock of the Company and Thwapr shall be come a wholly-owned subsidiary of the
Company.
 
B.           The Holders are current stockholders of the Company, and will
remain stockholders of the Company following the closing of the Exchange
Agreement.
 
C.           The Company has agreed, upon the terms and subject to the
conditions contained herein, to provide the Holders with certain registration
rights with respect to the number of shares of the Company’s common stock set
forth on Exhibit A hereto (the “Common Shares”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:
 
1.           DEFINITIONS.
 
a.           As used in this Agreement, the following terms shall have the
following meanings:
 
(i)           “Holders” means the Holders and any transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 6 hereof.
 
(ii)          “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).
 
(iii)        “Registrable Securities” means the Common Shares.
 
(iv)         “Registration Statement” means a registration statement of the
Company under the 1933 Act.
 

--------------------------------------------------------------------------------


 
2.           REGISTRATION.
 
a.           If the Company shall determine to register any of its securities
for account of a security holder or holders acquiring shares of common stock
(“Financing Shares”) of the Company in one or more financings within twelve (12)
months after the date hereof the Company will use commercially reasonable best
efforts to include in such Registration Statement covering the resale of the
Registrable Securities, and use commercially reasonable efforts to cause the
Registration Statement declared effective; provided, however, that the amount of
Registrable Securities (excluding the Registrable Securities held by Yossi
Benitah and Yakov Terner) to be included in the Registration Statement shall be
limited to not less than 100% of the maximum amount of the Registrable
Securities which may be included in a single registration statement without
exceeding registration limitations imposed the SEC pursuant to Rule 415,
provided, further, that the amount of Registrable Securities held by Yossi
Benitah and Yakov Terner to be included in the Registration Statement shall be
limited to the extent of any registration limitations imposed by the SEC
pursuant to Rule 415, and provided, further, that the Company shall not be
obligated to the Holders for any penalties or damages, liquidated or otherwise,
if the Registration Statement is not declared effective.
 
b.           Except as specifically otherwise set forth herein, any registration
pursuant to Section 2.a, will be on the terms and conditions (including
termination, cut backs, etc.) agreed upon between the Company and the holders of
Financing Shares as if the Holders were holders of Financing Shares.
 
c.           The Company will pay all expenses  associated with the
registration, including, without limitation, filing and printing fees, and the
Company’s counsel and accounting fees and expenses and costs, if any, associated
with clearing the Registrable Securities for sale under applicable state
securities laws, but not any fees or expenses of the Holders, including any
counsel to the Holders.
 
d.           The Company will use commercially reasonable efforts to cause the
Registration Statement to remain continuously effective for a period (the
“Effectiveness Period”) that will terminate upon the earlier of (x) the date on
which all the Registrable Securities covered by the Registration Statement have
been sold or (y) the date on which all the Registrable Securities covered by the
Registration Statement may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144(b), as
determined by reputable United States securities counsel to the Company pursuant
to a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent and the affected Holder, and will advise the Holders
when the Effectiveness Period has expired with respect to the Holders.
 
3.           OBLIGATIONS OF THE HOLDERS.
 
In connection with the registration of the Registrable Securities, the Holders
shall have the following obligations:
 
2

--------------------------------------------------------------------------------


 
a.           It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
b.           Each Holder, by such Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Holder has notified the Company in writing of
such Holder’s election to exclude all of such Holder’s Registrable Securities
from any Registration Statement.
 
c.           Each Holder agrees to immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of any Registration Statement by the SEC, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
by the applicable regulatory authorities or (y) the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in any Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading or
(z) the failure of the prospectus included in any Registration Statement, as
then in effect, to comply with the requirements of the Securities Act, until the
Holder’s receipt of a supplemented or amended prospectus or receipt of notice
that no supplement or amendment is required.
 
4.           INDEMNIFICATION.
 
In the event of a registration of any Registrable Securities under this
Agreement:
 
a.           The Company will, to the extent permitted by law, indemnify and
hold harmless each Holder, its officers, directors and other person, if any, who
controls such Holder within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which such Holder or such
controlling person may become subject under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances when made,
and will subject to the provisions of Section 4.c reimburse such Holder and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
such Holder or any such controlling person to the extent that any such damages
arise out of or are based upon an untrue statement or omission made in any
preliminary prospectus if (i) such Holder failed to send or deliver a copy of
the final prospectus delivered by the Company to such Holder with or prior to
the delivery of written confirmation of the sale by such Holder to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any Holder or any controlling person in writing
specifically for use in any Registration Statement or prospectus.
 
3

--------------------------------------------------------------------------------


 
b.           Each Holder severally but not jointly will, to the extent permitted
by law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the 1933 Act, each officer of the
Company who signs a Registration Statement, and each director of the Company,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director or controlling person may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Holder will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Holder, as such, furnished
in writing to the Company by such Holder specifically for use in any
Registration Statement or prospectus, and provided, further, however, that the
liability of such Holder hereunder shall be limited to the net proceeds actually
received by such Holder from the sale of Registrable Securities covered by a
Registration Statement.
 
c.           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 4.c and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 4.c except and only if and to the extent the indemnifying party is
prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 4.c for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
4

--------------------------------------------------------------------------------


 
5.           CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
4 to the fullest extent permitted by law; provided, however, that  no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
4,  no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.
 
6.           ASSIGNMENT OF REGISTRATION RIGHTS.
 
The rights under this Agreement shall be automatically assignable by the Holders
to any transferee of all or any portion of Registrable Securities if: (i) the
Holder agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment, (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of  the name and
address of such transferee or assignee, and  the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement, and (vi)
such transferee shall be an “accredited investor” as that term defined in Rule
501 of Regulation D promulgated under the 1933 Act.
 
7.           AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company, and Holders who in the
aggregate hold 25% of the Registrable Securities.  Any amendment or waiver
effected in accordance with this Section 7 shall be binding upon each Holder and
the Company.
 
5

--------------------------------------------------------------------------------


 
8.           MISCELLANEOUS.
 
a.           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
b.           Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth on the
signature pages hereto (or at such other address for a party as shall be
specified by like notice.)  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be deemed given
and effective on the earliest of: (a) on the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Pacific
Standard Time) on a business day, (b) on the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (Pacific Standard Time) on any
business day, (c) on the second business day following the date of mailing, if
sent by a nationally recognized overnight courier service, or (d) if by personal
delivery, upon actual receipt by the party to whom such notice is required to be
given..
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.            THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN LAS VEGAS, NEVADA,
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
6

--------------------------------------------------------------------------------


 
e.           In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
f.           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein.  This Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
 
g.           Subject to the requirements of Section 6 hereof, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns.
 
h.           The headings in this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
i.           This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
j.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
k.           Except as otherwise provided herein, all consents and other
determinations to be made by the Holders pursuant to this Agreement shall be
made by Holders holding a majority of the Registrable Securities.
 
l.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the undersigned Holders have caused this
Agreement to be duly executed as of the date first above written.
 

   
Address for Notices:
SEAOSPA, INC.
       
220 12th Avenue, 3rd Floor
   
New York, New York 10001
   
Attention:  Barry Hall
   
Facsimile No.:  (212) 537-5804
By:
     
Name: Barry Hall
   
Title:  Chief Financial Officer
         

 
 
8

--------------------------------------------------------------------------------

 


HOLDERS:

   
Address for Notices:
           
Yossi Benitah
             
facsimile:
             
Yakov Terner
             
facsimile:
              
Yaron Borenstein
             
facsimile:
             
Ophir Even
             
facsimile:
              
Bronia Fruhter
             
facsimile:
             
Gideon Reifman
             
facsimile:
 

 
 
9

--------------------------------------------------------------------------------

 

Exhibit A


Holder
 
Number of Common Shares
Yossi Benitah
 
1,500,000
Yakov Terner
 
1,500,000
Yaron Borenstein
 
241,800
Ophir Even
 
227,500
Bronia Fruhter
 
258,000
Gideon Reifman
 
278,867

 
 
 

--------------------------------------------------------------------------------

 